Citation Nr: 1623443	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  12-08 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 20 percent for diabetes mellitus with mild diabetic retinopathy.  

2.  Entitlement to an increased disability rating in excess of 10 percent for traumatic arthritis of the right hip with right great toe numbness.  

3.  Entitlement to an increased disability rating in excess of 10 percent for degenerative spondylosis of the lumbar spine.  

4.  Entitlement to an increased disability rating in excess of 10 percent for pyloric channel ulcer and hiatal hernia.  

5.  Entitlement to an increased disability rating in excess of 10 percent for post-operative right leg varicosities.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from February 1955 to August 1979.  

These matters come to the Board of Veterans' Appeals (Board) from a May 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

In February 2016, prior to the promulgation of a decision in the appeal, the Veteran and his representative submitted statements indicating his desire to withdraw all issues currently on appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In February 2016, the Veteran and his representative each submitted statements indicating the Veteran's desire to withdraw all issues currently on appeal.  As such, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The Veteran's appeal is dismissed.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


